DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2021 has been entered.
 Response to Amendment

The amendment filed on 30 November 2021 has been entered. Claim(s) 1-20 remain pending in this application. 

Claim Objections
Claims 5 and 8 are objected to because of the following informalities: 
Regarding Claim 5, in line 3, the limitation “closer to the nozzle than the first and second solid fuels” should be “ closer to the nozzle than the second and the third solid fuels”;
Regarding Claim 8, in Line 2 “a longitudinal axis” should be “the longitudinal axis”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding Claim 11, the limitation “the first and second solid fuels are located axially between the inlet and the outlet of the combustion chamber” renders the claim indefinite.  It is unclear how the first and second fuels are located axially between the inlet and the outlet of the combustion chamber when claim 1, from which claim 11 depends, requires the inlet to be between the first and second fuels and the outlet.  The limitations are impossible to exist at the same time.  Therefore a prior art rejection for Claim 11 will not be considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following uses a first interpretation of Chen.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent No. 9,458,796), hereinafter Chen, in view of Kwon (U.S. Pre-grant Publication 2011/0167793), hereinafter Kwon, and Fuller (U.S. Pre-grant Publication 2013/0042596), hereinafter Fuller.

Regarding Independent Claim 1, Chen teaches a rocket engine (Title) comprising a casing (3) circumferentially extending around a longitudinal axis (Figure 2 – the casing, 3, extends around a longitudinal axis that passes left to right through the center of the engine) to circumscribe a combustion chamber (Figure 2 – the casing surrounds/circumscribes the combustion chamber, 12), the combustion chamber extending along the longitudinal axis (Figure 2 – the combustion chamber, 12, extends along the central longitudinal axis), the combustion chamber having an inlet (6) and an outlet (Figure 2 – the outlet is the opening in the right side of the casing, 3, that connects to the nozzle), the combustion chamber defining a fuel-receiving volume (Figure 2 – the portion of the combustion chamber to the left of the inlet is the fuel-receiving volume – See annotated figure below for clarification), the inlet fluidly connectable to a source of a oxidizer (Figure 3 – Column 3, Lines 8-16 – the inlet injects oxidizer and therefore is connected to a source of oxidizer), the outlet in fluid communication with an environment outside the combustion chamber for expelling combustion gases (Figure 2 – Column 1, Lines 21-22 and Column 2, Lines 53-54 – the outlet is connected to a nozzle that ejects the combustion gases to the environment outside the combustion chamber to produce thrust), a solid fuel (Figure 2 – the solid fuel, 4, to the left of the inlet, 6, is the solid fuel), the Figure 2 – Column 1, Lines 18-22 – the fuel is in the fuel-receiving volume and is exposed to the oxidizer from the inlet, 6), the inlet including at least one aperture defined through the casing (Figures 2 and 3 – the inlet, 6, is at least one aperture through the casing, 3, in order to inject the oxidizer, as at least 4 injection locations are shown) and located axially between the fuel-receiving volume of the combustion chamber and the outlet of the combustion chamber relative to the longitudinal axis (Figure 2 – the inlet is located axially between the fuel-receiving volume and the outlet).

    PNG
    media_image1.png
    618
    686
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Chen

However, Kwon teaches a hybrid rocket engine (Title) that has an inlet (230) into the combustion chamber (300) that is fluidly connectable to a source of catalyzed oxidizer (Paragraph 0012 – the oxidizer provided to the combustion chamber via the inlet, 230, is an oxidizer that has been catalytically decomposed and therefore is a catalyzed oxidizer thereby the inlet is fluidly connectable to the source of the catalyzed oxidizer).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chen by fluidly connecting the inlet to a source of a catalyzed oxidizer, as taught by Kwon, in order to provide a system that is simplified since ignition and combustion are generated only by suppling of the oxidizer, and re-ignition is enabled since combustion is caused without an igniter, and quick ignition is possible (Kwon – Paragraph 0019).
Chen in view of Kwon do not teach a second solid fuel; second solid fuel located within the fuel-receiving volume of the combustion chamber and configured to be exposed to the oxidizer injected in the combustion chamber via the inlet; the first solid fuel having a regression rate less than that of the second solid fuel.
However, Fuller teaches a hybrid rocket engine fuel grain (Title) wherein the solid fuel grain is comprised of a first solid fuel (Figure 3 – Paragraphs 0079 and 0080-0082 – the solid grain is made up of successive layers that are the same or different fuel mixtures, therefore a first solid fuel grain is made of fuel mixture, 316, forming several successive layers) and a Figure 3 – Paragraphs 0079 and 0080-0082 – the solid grain is made up of successive layers that are the same or different fuel mixtures, therefore a second solid fuel grain is made of fuel mixture, 314, forming several successive layers on top of the first solid fuel) the first solid fuel having a regression rate less than that of the second solid fuel (Paragraph 0082, Lines 12-18 – the first solid fuel, 316, has a regression rate less than the second solid fuel, 314).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the invention of Chen in view of Kwon replacing the single solid fuel located in the fuel receiving volume with a first solid fuel and a second solid fuel, the first solid fuel having a regression rate less than that of the second solid fuel, as taught by Fuller, in order to allow freedom of choice to use different fuel materials (Fuller – Paragraph 0044, Lines 11-12) thereby resulting in increased thrust from fuel grains for hybrid rocket motors (Fuller – Paragraph 0044, Lines 25-26).

Regarding Claim 12, Chen in view of Kwon and Fuller teach the invention as claimed and discussed above. 
Chen in view of Kwon and Fuller, as discussed so far, do not teach a third solid fuel within the combustion chamber, the third solid fuel having a regression rate different that those of the first and second solid fuels.
However, Fuller teaches a third solid fuel having a regression rate different that those of the first and second solid fuels (Claims 3 and 12 - Figure 3 - Paragraph 0051, Paragraph 0053, Paragraph 0077, Lines 22-25 and Paragraph 0079 and Paragraph 0082 – the fuel grain has multiple types of solid fuel and therefore has a third solid fuel that is dispensed on the second solid fuel where the third solid fuel has a regression rate higher/different than the second solid fuel and thus also different from the first solid fuel).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of the solid fuel further including a third solid fuel within the combustion chamber, the third solid fuel having a regression rate different that those of the first and second solid fuels, as taught by Fuller, into the device of Chen in view of Kwon and Fuller, for the same reasons as discussed above for Claim 1.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kwon and Fuller as applied to claim 1 above, and further in view of Smith (U.S. Patent No. 6,085,516), hereinafter Smith.

Regarding Claim 2, Chen in view of Kwon and Fuller teach the invention as claimed and discussed above.
Chen in view of Kwon and Fuller further teach the first and second solid fuels burning along a regression direction parallel to the longitudinal axis (Chen – Figure 2 – the solid fuel to the left of the inlet, 6, and within the fuel-receiving volume has a face that is perpendicular to the longitudinal axis therefore the regression direction, which is perpendicular to the exposed face of the fuel is parallel to the longitudinal axis; this is further acknowledged by Applicant in Applicant’s disclosure in Paragraph 0118; therefore the regression direction of the first and second fuels is parallel to the longitudinal axis).
Chen in view of Kwon and Fuller do not explicitly teach the first and second solid fuels are axially offset from one another relative to the longitudinal axis, the first solid fuel located in front of the second solid fuel such that the first solid fuel is burned before the second solid fuel.
However, Smith teaches a hybrid rocket (Title) with a solid fuel (Figure 3 and Figure 17 – Column 18, Lines 34-36 – the solid fuel shown is stacked layers of differing characteristics) where a first and second solid fuels are axially offset from one another relative to a longitudinal axis (Figure 3 and Figure 17 – Column 18, Lines 34-36 – the solid fuel has the first and second fuels axially offset from one another along a longitudinal axis – See annotated figure below), the first solid fuel located in front of the second solid fuel (Figure 3 and Figure 17 – Column 18, Lines 34-36 – the solid fuel, as shown in Figure 17, has the first solid fuel closer to the nozzle and therefore in front of the second solid fuel – See annotated figure below for clarification).

    PNG
    media_image2.png
    894
    1208
    media_image2.png
    Greyscale

Figure 2 - Annotated Figure from Smith

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chen in view of Kwon and Fuller to have the first and second solid fuels being axially offset from one another relative to a longitudinal axis, the first solid fuel located in front of the second solid fuel, as taught by Smith, thereby the first solid fuel is burned before the second solid fuel, in the end burning fashion already taught by Chen in view of Kwon and Fuller, in order to provide a rocket motor that is simple in structure and adaptable to a wide range of applications (Smith - Column 2, Lines 32-34).

Regarding Claim 3, Chen in view of Kwon and Fuller teach the invention as claimed and discussed above. Chen in view of Kwon and Fuller, as discussed so far, do not teach a third solid fuel having a regression rate greater than that of the second solid fuel, the first solid fuel, the second solid fuel, and the third solid fuel being disks disposed in series along a longitudinal axis of the rocket engine, the first solid fuel, the second solid fuel, and the third solid fuel burning along a regression direction parallel to the longitudinal axis, the first solid fuel located in front of the second solid fuel and the second solid fuel located in front of the third solid fuel such that the first solid fuel is burned before the second solid fuel and that the second solid fuel is burned before the third solid fuel.
However, Fuller teaches a third solid fuel having a regression rate greater than that of the second solid fuel (Claims 3 and 12 - Figure 3 - Paragraph 0051, Paragraph 0053, Paragraph 0077, Lines 22-25 and Paragraph 0079 and Paragraph 0082 – the fuel grain has multiple types of solid fuel and therefore has a third solid fuel that is dispensed on the second solid fuel where the third solid fuel has a regression rate higher/different than the second solid fuel).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of the solid fuel further including a third solid fuel having a regression rate greater than that of the second solid fuel, as taught by Fuller, into the device of Chen in view of Kwon and Fuller, for the same reasons as discussed above for Claim 1.
Chen in view of Kwon and Fuller further teach the first solid fuel, second solid fuel and the third solid fuel burning along a regression direction parallel to the longitudinal axis (Chen – Figure 2 – the solid fuel to the left of the inlet, 6, and within the fuel-receiving volume has a face that is perpendicular to the longitudinal axis therefore the regression direction, which is perpendicular to the exposed face of the fuel is parallel to the longitudinal axis; this is further acknowledged by Applicant in Applicant’s disclosure in Paragraph 0118; therefore the regression direction of the first, second and third fuels is parallel to the longitudinal axis).
Chen in view of Kwon and Fuller do not explicitly teach the first solid fuel, the second solid fuel, and the third solid fuel being disks disposed in series along a longitudinal axis of the rocket engine, the first solid fuel located in front of the second solid fuel and the second solid fuel located in front of the third solid fuel such that the first solid fuel is burned before the second solid fuel and that the second solid fuel is burned before the third solid fuel.
However, Smith teaches a hybrid rocket (Title) with a solid fuel (Figure 3 and Figure 17 – Column 18, Lines 34-36 – the solid fuel shown is stacked layers of differing characteristics) where a first, second and third solid fuels are disks disposed in series along a longitudinal axis of Figure 3 and Figure 17 – Column 18, Lines 34-36 – the solid fuel has the first, second and third fuels in the form of disks in series along a longitudinal axis of the rocket engine – See annotated figure below), the first solid fuel located in front of the second solid fuel (Figure 3 and Figure 17 – Column 18, Lines 34-36 – the solid fuel, as shown in Figure 17, has the first solid fuel closer to the nozzle and therefore in front of the second solid fuel – See annotated figure below for clarification) and the second solid fuel located in front of the third solid fuel (Figure 3 and Figure 17 – Column 18, Lines 34-36 – the solid fuel, as shown in Figure 17, has the second solid fuel closer to the nozzle and therefore in front of the third solid fuel – See annotated figure below for clarification).


    PNG
    media_image3.png
    894
    1208
    media_image3.png
    Greyscale

Figure 3 - Annotated Figure from Smith

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chen in view of Kwon and Fuller by making the first solid fuel, the second solid fuel, and the third solid fuel in the shape of disks disposed in series along a longitudinal axis of the rocket engine, the first solid fuel located in front of the second solid fuel and the second solid fuel located in front of the third solid fuel, as taught by Smith, such that the first solid fuel is burned before the second solid fuel and that the second solid fuel is burned before the third solid fuel, in the end burning fashion already taught by Chen in view of Kwon and Fuller, in order to provide a rocket motor that is simple in structure and adaptable to a wide range of applications (Smith - Column 2, Lines 32-34).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kwon, Fuller and Smith as applied to claim 3 above, and further in view of Kobald (Non-Patent Literature – Viscosity and Regression Rate of Liquefying Hybrid Rocket Fuels), hereinafter Kobald.

Regarding Claim 4, Chen in view of Kwon, Fuller and Smith teach the invention as claimed and discussed above. 
Chen in view of Kwon, Fuller and Smith teach the second solid fuel disposed between the first solid fuel and the third solid fuel (See rejection of Claim 3 above and annotated Figure 3 – the second solid fuel is between the first and third solid fuels). 

However, Kobald teaches hybrid rocket engines (Page 1245 – “Introduction”, Column 1, Line 1) wherein the composition of the fuel determines the viscosity of the liquid layer formed during combustion (Page 1245 – Abstract, Lines 5-6 – the different fuels have different viscosity levels) where the viscosity of the fuel effects the regression rate of the fuel (Page 1245 – Abstract, Line 9 and Page 1251, “Conclusions”, Column 1, Lines 3-9 – the regression rate of the fuel is effected by the viscosity of the fuel where the lower viscosity contributes to a higher regression rate).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chen in view of Kwon, Fuller and Smith by controlling the viscosity of the first, second and third solid fuels such that they match the desired regression rate, as taught by Kobald, thereby making the first solid fuel having a first viscosity, the second solid fuel having a second viscosity less than the first viscosity, and the third solid fuel having a third viscosity less than the second viscosity, in order to better predict the regression rate of the fuels by their viscosities (Kobald – Page 1245 – Abstract, Lines 9-10).

Regarding Claim 5, Chen in view of Kwon, Fuller, Smith and Kobald teach the invention as claimed and discussed above.
Figure 2 – the nozzle, 2, is shown to converge to a throat and then diverge to the outlet of the nozzle therefore the nozzle is a convergent-divergent nozzle) in fluid communication with the outlet of the combustion chamber (Figure 2 – the nozzle, 2, is connected to the opening of the casing/outlet to allow the flow to be ejected; therefore the nozzle is in fluid communication with the outlet).
Chen in view of Kwon, Fuller, Smith and Kobald teach the first solid fuel being closer to the nozzle than the second and third fuels (See rejection for Claim 3 above and annotated Figure 3 – the first solid fuel is closer to the nozzle than the second and third fuels as shown in the annotated figure above and already discussed in the rejection for Claim 3 above since the first fuel burns before the second and third fuels).

Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Smith, Fuller and Kobald.

Regarding Independent Claim 13 and Claim 14, Chen teaches a rocket engine (Title) comprising a combustion chamber (Figure 2 – the casing surrounds/circumscribes the combustion chamber, 12) extending along a longitudinal axis (Figure 2 – the combustion chamber, 12, extends along the central longitudinal axis passing left to right through the center of the engine) and having an inlet (6) and an outlet (Figure 2 – the outlet is the opening in the right side of the casing, 3, that connects to the nozzle), the inlet fluidly connectable to a source of an oxidizer (Figure 3 – Column 3, Lines 8-16 – the inlet injects oxidizer and therefore is connected to a source of oxidizer), the outlet in fluid communication with an environment outside the combustion chamber for expelling combustion gases (Figure 2 – Column 1, Lines 21-22 and Column 2, Lines 53-54 – the outlet is connected to a nozzle that ejects the combustion gases to the environment outside the combustion chamber to produce thrust), a solid fuel (Figure 2 – the solid fuel, 4, to the left of the inlet, 6, is the solid fuel) within the combustion chamber (Figure 2 – the solid fuel is in the combustion chamber, 12), the solid fuel having a face (Figure 2 – the rightmost side of the solid fuel facing the nozzle, 2, is the face) configured to, in use, be exposed to the oxidizer  (Figure 2 – Column 1, Lines 18-22 – the fuel is exposed to the oxidizer from the inlet, 6), the inlet being axially offset from the face (Figure 2 – the inlet, 6, is located to the right and therefore axially offset from the face) and located axially between the face of the solid fuel and the outlet relative to the longitudinal axis (Figure 2 – the inlet, 6, is between the face and the outlet of the combustion chamber – See annotated figure below for clarification).

    PNG
    media_image1.png
    618
    686
    media_image1.png
    Greyscale

Figure 4 - Annotated Figure from Chen
Chen does not teach the solid fuel having a rheological property varying therethrough along a regression direction, a regression rate of the solid fuel increasing along the regression direction.
However, Smith teaches a hybrid rocket (Title) with a solid fuel (Figure 3 and Figure 17 – Column 18, Lines 34-36 – the solid fuel shown is stacked layers of differing characteristics) where the solid has characteristics varying along an axial direction (Figure 3 and Figure 17 – Column 18, Lines 34-36 – the solid fuel has the first and second fuels axially offset from one another along a longitudinal axis – See annotated figure below).


    PNG
    media_image2.png
    894
    1208
    media_image2.png
    Greyscale

Figure 5 - Annotated Figure from Smith

Further, Chen teaches the regression direction of the solid fuel grain is in the axial direction (Figure 2 – the solid fuel to the left of the inlet, 6, has a face that is perpendicular to the longitudinal axis/axial direction therefore the regression direction, which is perpendicular to the exposed face of the fuel is parallel to the longitudinal axis and thus in the axial direction; this is further acknowledged by Applicant in Applicant’s disclosure in Paragraph 0118)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chen by making Smith - Column 2, Lines 32-34).
Chen in view of Smith do not teach a rheological property varying therethrough along a regression direction, a regression rate of the solid fuel increasing along the regression direction. 
However, Fuller teaches a hybrid rocket engine fuel grain (Title) wherein the solid fuel grain that has increasing regression rate along a regression direction (Figure 3 - Paragraph 0082 – the outer fuel, 314, has a high regression rate with the inner fuel, 316, having a lower regression rate therefore the regression rate increases in a radially outer direction, which is a regression direction since the fuel grain will regress from the port, 334, outward).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the invention of Chen in view of Smith such that the solid fuel has a regression rate of the solid fuel increasing along the regression direction, as taught by Smith, in order to allow freedom of choice to use different fuel materials (Fuller – Paragraph 0044, Lines 11-12) thereby resulting in higher thrust from fuel grains for hybrid rocket motors (Fuller – Paragraph 0044, Lines 25-26) and increased mission flexibility.
Chen in view of Smith and Fuller do not teach the solid fuel having a rheological property varying therethrough along a regression direction.
However, Kobald teaches hybrid rocket engines (Page 1245 – “Introduction”, Column 1, Line 1) wherein the viscosity of a composition of fuel, which is a rheological property ((Claim 14) It is recognized that Applicant acknowledges that viscosity is a rheological property in Paragraph 0121 of Applicant’s disclosure) which is linked to its regression rate/combustion characteristics (Abstract, Lines 5-6 and Page 1251, “Conclusions”, Column 1, Lines 3-9 – the regression rate of the fuel is effected by the viscosity of the fuel where the lower viscosity contributes to a higher regression rate).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chen in view of Smith and Fuller (Claim 13 and 14) by varying the viscosity/rheological property in accordance with the desired/taught regression rate, as taught by Kobald, thereby resulting the solid fuel having a rheological property/viscosity (Claim 14) decreasing in the regression direction in order to better predict the regression rate of the fuels by their viscosities (Kobald – Page 1245 – Abstract, Lines 9-10).

Regarding Claim 15, Chen in view of Smith, Fuller and Kobald teach the invention as claimed and discussed above.
Chen further teaches the regression direction is normal to the face of the solid fuel (Figure 2 – the only exposed face of the solid fuel is the right side of the fuel therefore the regression direction will be to the left which is normal to the vertical face).

Regarding Claim 17, Chen in view of Smith, Fuller, and Kobald teach the invention as claimed and discussed above.
Chen further teaches the solid fuel is a cylinder (Figures 2 and 3 – the fuel grain has a circular cross-section, as it fills the combustion chamber, 12, which has a circular cross-section and has a longitudinal extension therefore the solid fuel is a cylinder ), the face being a circular end face of the cylinder (Figures 2 and 3 – the face is the right side of the solid fuel and has a circular shape therefore the face is a circular end face of the cylinder), the regression direction being an axial direction relative to a longitudinal axis of the combustion chamber  (Figure 2 – the face of the solid fuel to the left of the inlet, 6, is perpendicular to the longitudinal axis therefore the regression direction, which is perpendicular to the exposed face of the fuel is parallel to the longitudinal axis; this is further acknowledged by Applicant in Applicant’s disclosure in Paragraph 0118; therefore the regression direction is in the axial direction relative to the longitudinal axis).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kwok, Smith and Kobald.

Regarding Independent Claim 18, Chen teaches a rocket engine system (Title), comprising: an oxidizer source (Title – Column 3, Lines 8-16 – oxidizer is injected into a rocket system from an oxidizer source); a rocket engine (Figure 2) having a combustion chamber (12) extending along a longitudinal axis (Figure 2 – the combustion chamber, 12, extends along the central longitudinal axis), the combustion chamber having a chamber inlet (6) and a chamber outlet (Figure 2 – the outlet is the opening in the right side of the casing, 3, that connects to the nozzle) for outputting combustion gases (Figure 2 – Column 1, Lines 21-22 and Column 2, Lines 53-54 – the outlet is connected to a nozzle that ejects the combustion gases to the environment outside the combustion chamber to produce thrust); and a solid fuel (Figure 2 – the solid fuel, 4, to the left of the inlet, 6, is the solid fuel) within the combustion chamber (Figure 2 – the solid fuel is in the combustion chamber, 12 – See annotated figure below for clarification), the chamber inlet located axially between the solid fuel and the chamber outlet relative to the longitudinal axis (Figure 2 – the inlet is located axially between the solid fuel and the chamber outlet).

    PNG
    media_image1.png
    618
    686
    media_image1.png
    Greyscale

Figure 6 - Annotated Figure from Chen
Chen does not teach an oxidizer tank containing a liquid oxidizer; a catalyst having an inlet fluidly connected to the oxidizer tank and an outlet; the chamber inlet fluidly connected to 
However, Kwon teaches a hybrid rocket engine system (Title) that has an oxidizer tank (Paragraph 0032 – the oxidizer is stored in a container/tank) containing a liquid oxidizer (Paragraph 0032 – the oxidizer is stored in the oxidizer tank in a liquid form) with a catalyst (200/220) having an inlet (210) fluidly connected to the oxidizer tank (Paragraph 0038 – the inlet, 210, provides the liquid oxidizer from the tank to the catalyst therefore it is fluidly connected to the oxidizer tank) and an outlet (230); and a chamber (300) with a chamber inlet (Figure 3 – the opening immediately to the left of the fuel grain, 100, is a chamber inlet) fluidly connected to the outlet of the catalyst for receiving a catalyzed oxidizer  (Paragraph 0012 – the oxidizer provided to the combustion chamber via the chamber inlet is an oxidizer that has been catalytically decomposed and therefore is a catalyzed oxidizer thereby the chamber inlet is fluidly connected to the outlet of the catalyst)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chen by making the oxidizer source comprise an oxidizer tank containing a liquid oxidizer and incorporating a catalyst having an inlet fluidly connected to the oxidizer tank and an outlet; the chamber inlet fluidly connected to the outlet of the catalyst for receiving a catalyzed oxidizer, as taught by Kwon, in order to provide a system that is simplified since ignition and combustion are generated only by suppling of the oxidizer, and re-ignition is enabled since combustion is caused without an igniter, and quick ignition is possible (Kwon – Paragraph 0019).

However, Smith teaches a hybrid rocket engine (Column 1, Lines 11-14) with a solid fuel (24) where the solid fuel has differing characteristics varying along a regression direction based on the application of use (Figure 14 – Column 18, Lines 27-36 – the fuel grain has characteristics that vary radially with the different layers and the face defined by the center bore is a face of the solid grain and therefore the regression direction of the grain shown in Figure 14 is radially outward, which is the same direction of the varying fuel characteristics; this is acknowledged by the Applicant in Paragraph 00118 where a fuel grain with a center port has a radial regression direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a solid fuel having characteristics that vary therethrough along a regression direction, as taught by Smith, in order to provide a rocket motor that is simple in structure and adaptable to a wide range of applications (Column 2, Lines 32-34).
Chen in view of Kwon and Smith do not explicitly teach a viscosity that decreases in a regression direction.
However, Kobald teaches wherein the viscosity of a composition of fuel attributes to its regression rate/combustion characteristics (Abstract, Lines 5-6 and Page 1251, “Conclusions”, Column 1, Lines 3-9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chen in view of Smith - Column 18, Lines 27-36) since the viscosity attributes to the regression rate/combustion characteristics of the fuel grain, as taught by Kobald, and in order to better predict the regression rate of the fuels by their viscosities (Kobald – Page 1245 – Abstract, Lines 9-10).

Regarding Claim 20, Chen in view of Kwon, Smith, and Kobald teach the invention as claimed and discussed above.
Chen further teaches the solid fuel is a cylinder (Figures 2 and 3 – the fuel grain has a circular cross-section, as it fills the combustion chamber, 12, which has a circular cross-section and has a longitudinal extension therefore the solid fuel is a cylinder ), the regression direction being an axial direction relative to a longitudinal axis of the combustion chamber  (Figure 2 – the face of the solid fuel to the left of the inlet, 6, is perpendicular to the longitudinal axis therefore the regression direction, which is perpendicular to the exposed face of the fuel is parallel to the longitudinal axis; this is further acknowledged by Applicant in Applicant’s disclosure in Paragraph 0118; therefore the regression direction is in the axial direction relative to the longitudinal axis).

This is a second interpretation of Chen.

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kwon and Fuller.
Regarding Independent Claim 1, Chen teaches a rocket engine (Title) comprising a casing (3) circumferentially extending around a longitudinal axis (Figure 2 – the casing, 3, extends around a longitudinal axis that passes left to right through the center of the engine) to circumscribe a combustion chamber (Figure 2 – the casing surrounds/circumscribes the combustion chamber, 12), the combustion chamber extending along the longitudinal axis (Figure 2 – the combustion chamber, 12, extends along the central longitudinal axis), the combustion chamber having an inlet (5) and an outlet (Figure 2 – the outlet is the opening in the right side of the casing, 3, that connects to the nozzle), the combustion chamber defining a fuel-receiving volume (Figure 2 – the portion of the combustion chamber to the left of the inlet is the fuel-receiving volume – See annotated figure below for clarification), the inlet fluidly connectable to a source of a oxidizer (Figure 3 – Column 3, Lines 8-16 – the inlet injects oxidizer and therefore is connected to a source of oxidizer), the outlet in fluid communication with an environment outside the combustion chamber for expelling combustion gases (Figure 2 – Column 1, Lines 21-22 and Column 2, Lines 53-54 – the outlet is connected to a nozzle that ejects the combustion gases to the environment outside the combustion chamber to produce thrust), a solid fuel (Figure 2 – the solid fuel, 4, to the left of the inlet, 5, is the solid fuel – See annotated figure below for clarification), the solid fuel located within the fuel-receiving volume of the combustion chamber and configured to be exposed to the oxidizer injected in the combustion chamber via the inlet (Figure 2 – Column 1, Lines 18-22 – the fuel is in the fuel-receiving volume and is exposed to the oxidizer from the inlet, 5), the inlet including at least one aperture defined through the casing (Figures 2 and 3 – the inlet, 5, is at least one aperture through the casing, 3, in order to inject the oxidizer, as at least 4 injection locations are shown) and located axially between the fuel-receiving volume of the combustion chamber and the outlet of the combustion chamber relative to the longitudinal axis (Figure 2 – the inlet is located axially between the fuel-receiving volume and the outlet).

    PNG
    media_image4.png
    605
    647
    media_image4.png
    Greyscale

Figure 7 - Annotated Figure from Chen
Chen does not teach the inlet fluidly connectable to a source of a catalyzed oxidizer; a second solid fuel; the first solid fuel having a regression rate less than that of the second solid fuel.
Title) that has an inlet (230) into the combustion chamber (300) that is fluidly connectable to a source of catalyzed oxidizer (Paragraph 0012 – the oxidizer provided to the combustion chamber via the inlet, 230, is an oxidizer that has been catalytically decomposed and therefore is a catalyzed oxidizer thereby the inlet is fluidly connectable to the source of the catalyzed oxidizer).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chen by fluidly connecting the inlet to a source of a catalyzed oxidizer, as taught by Kwon, in order to provide a system that is simplified since ignition and combustion are generated only by suppling of the oxidizer, and re-ignition is enabled since combustion is caused without an igniter, and quick ignition is possible (Kwon – Paragraph 0019).
Chen in view of Kwon do not teach a second solid fuel; second solid fuel located within the fuel-receiving volume of the combustion chamber and configured to be exposed to the oxidizer injected in the combustion chamber via the inlet; the first solid fuel having a regression rate less than that of the second solid fuel.
However, Fuller teaches a hybrid rocket engine fuel grain (Title) wherein the solid fuel grain is comprised of a first solid fuel (Figure 3 – Paragraphs 0079 and 0080-0082 – the solid grain is made up of successive layers that are the same or different fuel mixtures, therefore a first solid fuel grain, 338, is made of fuel mixture, 316, forming several successive layers) and a second solid fuel (Figure 3 – Paragraphs 0079 and 0080-0082 – the solid grain is made up of successive layers that are the same or different fuel mixtures, therefore a second solid fuel grain, 336, is made of fuel mixture, 314, forming several successive layers on top of the first solid fuel) the first solid fuel having a regression rate less than that of the second solid fuel (Paragraph 0082, Lines 12-18 – the first solid fuel, 316, has a regression rate less than the second solid fuel, 314).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the invention of Chen in view of Kwon replacing the single solid fuel located in the fuel receiving volume with a first solid fuel and a second solid fuel, the first solid fuel having a regression rate less than that of the second solid fuel, as taught by Fuller, in order to allow freedom of choice to use different fuel materials (Fuller – Paragraph 0044, Lines 11-12) thereby resulting in increased thrust from fuel grains for hybrid rocket motors (Fuller – Paragraph 0044, Lines 25-26).

Regarding Claim 6, Chen in view of Kwon and Fuller teach the invention as claimed and discussed above. The combination of Chen in view of Kwon and Fuller result in the first and second fuels replacing the single solid fuel identified above in the rejection for Claim 1, which has an annular disk shape thus the first and second fuels would have include at least one annular disk.

Regarding Claim 7, Chen in view of Kwon and Fuller teach the invention as claimed and discussed above. Chen in view of Kwon and Fuller, as discussed so far, do not teach the second solid fuel includes three annular disks and the first solid fuel includes two annular disks, each of the two annular disks of the first solid fuel sandwiched between two of the three annular disks of the second solid fuel.
Fuller - Figure 3 – Paragraphs 0079 and 0080-0082 – the solid grain is made up of successive layers that are the same or different fuel mixtures including the first solid, 316, and second solid fuel, 314, making a first portion, 336, and second portion, 338) in order to allow freedom of choice to use different fuel materials (Fuller – Paragraph 0044, Lines 11-12) thereby resulting in increased thrust from fuel grains for hybrid rocket motors (Fuller – Paragraph 0044, Lines 25-26).
It has been held that "the mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI(B).
Further it has been held that merely rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI-C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fuel of the hybrid rocket motor of Chen in view of Kwon and Fuller so that the second solid fuel includes three annular disks and the first solid fuel includes two annular disks, each of the two annular disks of the first solid fuel sandwiched between two of the three annular disks of the second solid fuel, as taught by Chen in view of Kwon and Fuller, in order to allow freedom of choice to use different fuel materials (Fuller – Paragraph 0044, Lines 11-12) thereby resulting in increased thrust from fuel grains for hybrid rocket motors (Fuller – Paragraph 0044, Lines 25-26) and because having 

Regarding Claim 8, Chen in view of Kwon and Fuller teach the invention as claimed and discussed above. Chen in view of Kwon and Fuller, as discussed so far, do not teach the first and second solid fuels are radially offset from one another relative to a longitudinal axis of the combustion chamber.
However, Fuller teaches the first and second solid fuels are radially offset from one another relative to a longitudinal axis of the combustion chamber (Figure 3 – the first fuel grain, 338, is radially offset from the second solid fuel, 336, relative to a vertical central axis through the port, 334).
Thus the combination of Chen in view of Kwon and Fuller, as discussed above, results in the solid fuel being replaced with the first and second solid fuels that are radially offset from one another relative to a longitudinal axis of the combustion chamber.

Regarding Claim 9, Chen in view of Kwon and Fuller teach the invention as claimed and discussed above. 
Chen in view of Kwon and Fuller further teaches the first and second solid fuels burning along a regression direction corresponding to a radial direction relative to the longitudinal axis (Chen – Figure 2 – the solid fuel to the left of the inlet, 5, and within the fuel-receiving volume is in the shape of a tube with a hollow cylinder with a face, which is parallel to the longitudinal axis, therefore the regression direction from this face is perpendicular to the face and thus in the radial direction relative to the longitudinal axis, this is further acknowledged by Applicant in Applicant’s disclosure in Paragraph 0118; therefore the regression direction of the first and second fuels is radial relative to the longitudinal axis).
Chen in view of Kwon and Fuller, as discussed so far, do not teach the first solid fuel is located radially inwardly to the second solid fuel relative to the longitudinal axis, the first solid fuel located in front of the second solid fuel such that the first solid fuel is burned before the second solid fuel.
However, Fuller teaches the first solid fuel is located radially inwardly to the second solid fuel relative to the longitudinal axis (Figure 3 – the first fuel grain, 338, is radially inward from the second solid fuel, 336, relative to a vertical central longitudinal axis through the port, 334), the first solid fuel located in front of the second solid fuel such that the first solid fuel is burned before the second solid fuel (Figure 3 – the first fuel grain, 338, is located adjacent to the port, 334, and therefore will be burned before the second fuel grain, 336).
Therefore the combination Chen in view of Kwon and Fuller, as discussed above, results in the solid fuel being replaced with the first and second solid fuels where the first solid fuel is located radially inwardly to the second solid fuel relative to the longitudinal axis, the first solid fuel located in front of the second solid fuel such that the first solid fuel is burned before the second solid fuel.

Regarding Claim 10, Chen in view of Kwon and Fuller teach the invention as claimed and discussed above. 
Chen – Figure 2 – the solid fuel, that is replaced by the first and second solid fuels is in the form of a hollow tube, therefore the first fuel which replaces a portion of the solid fuel of Chen is in the form of a tube).
Thus the combination of Chen in view of Kwon and Fuller teach the limitations of Claim 10

Claims 13 and16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Smith, Fuller and Kobald.

Regarding Independent Claim 13, Chen teaches a rocket engine (Title) comprising a combustion chamber (Figure 2 – the casing surrounds/circumscribes the combustion chamber, 12) extending along a longitudinal axis (Figure 2 – the combustion chamber, 12, extends along the central longitudinal axis passing left to right through the center of the engine) and having an inlet (5) and an outlet (Figure 2 – the outlet is the opening in the right side of the casing, 3, that connects to the nozzle), the inlet fluidly connectable to a source of an oxidizer (Figure 3 – Column 3, Lines 8-16 – the inlet injects oxidizer and therefore is connected to a source of oxidizer), the outlet in fluid communication with an environment outside the combustion chamber for expelling combustion gases (Figure 2 – Column 1, Lines 21-22 and Column 2, Lines 53-54 – the outlet is connected to a nozzle that ejects the combustion gases to the environment outside the combustion chamber to produce thrust), a solid fuel (Figure 2 – the solid fuel, 4, to the left of the inlet, 5, is the solid fuel – See annotated figure below for clarification) within the combustion chamber (Figure 2 – the solid fuel is in the combustion chamber, 12), the solid fuel having a face (Figure 2 – the radially inner face of the solid fuel is the face) configured to, in use, be exposed to the oxidizer  (Figure 2 – Column 1, Lines 18-22 – the fuel is exposed to the oxidizer), the inlet being axially offset from the face (Figure 2 – the inlet, 5, is located to the right and therefore axially offset from the face) and located axially between the face of the solid fuel and the outlet relative to the longitudinal axis (Figure 2 – the inlet, 5, is between the face and the outlet of the combustion chamber – See annotated figure below for clarification).

    PNG
    media_image4.png
    605
    647
    media_image4.png
    Greyscale

Figure 8 - Annotated Figure from Chen
Chen does not teach the solid fuel having a rheological property varying therethrough along a regression direction, a regression rate of the solid fuel increasing along the regression direction.
However, Smith teaches a hybrid rocket (Title) with a solid fuel (Figure 14) where the solid has characteristics varying along an radial direction/regression direction (Figure 14 – Column 18, Lines 27-36 – the fuel grain has characteristics that vary radially with the different layers and the face defined by the center bore is a face of the solid grain therefore the regression direction of the grain shown in Figure 14 is radially outward, which is the same direction of the varying fuel characteristics; Applicant acknowledges in Paragraph 00118 that a fuel grain that is tube shaped with a central bore, such as shown in Figure 14 of Smith, will have a regression direction in the radial direction).
Further, Chen teaches the regression direction of the solid fuel grain is in the radial direction (Figure 2 – the solid fuel to the left of the inlet, 5, has a face that is a radially inner face defining a central bore through the solid fuel therefore the regression direction from the face is a radial direction; this is further acknowledged by Applicant in Applicant’s disclosure in Paragraph 0118).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chen by making the fuel grain of Chen have characteristics varying along an radial direction, which is the regression direction, as taught by Smith, in order to provide a rocket motor that is simple in structure and adaptable to a wide range of applications (Smith - Column 2, Lines 32-34).
Chen in view of Smith do not teach a rheological property varying therethrough along a regression direction, a regression rate of the solid fuel increasing along the regression direction. 
However, Fuller teaches a hybrid rocket engine fuel grain (Title) wherein the solid fuel grain that has increasing regression rate along a regression direction (Figure 3 - Paragraph 0082 – the outer fuel, 314, has a high regression rate with the inner fuel, 316, having a lower regression rate therefore the regression rate increases in a radially outer direction, which is a regression direction since the fuel grain will regress from the port, 334, outward).
Fuller – Paragraph 0044, Lines 11-12) thereby resulting in higher thrust from fuel grains for hybrid rocket motors (Fuller – Paragraph 0044, Lines 25-26) and increased mission flexibility.
Chen in view of Smith and Fuller do not teach the solid fuel having a rheological property varying therethrough along a regression direction.
However, Kobald teaches hybrid rocket engines (Page 1245 – “Introduction”, Column 1, Line 1) wherein the viscosity of a composition of fuel, which is a rheological property ((Claim 14) It is recognized that Applicant acknowledges that viscosity is a rheological property in Paragraph 0121 of Applicant’s disclosure) which is linked to its regression rate/combustion characteristics (Abstract, Lines 5-6 and Page 1251, “Conclusions”, Column 1, Lines 3-9 – the regression rate of the fuel is effected by the viscosity of the fuel where the lower viscosity contributes to a higher regression rate).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chen in view of Smith and Fuller by varying the viscosity/rheological property in accordance with the desired/taught regression rate and thus along the regression direction, as taught by Kobald, in order to better predict the regression rate of the fuels by their viscosities (Kobald – Page 1245 – Abstract, Lines 9-10).

Regarding Claim 16, Chen in view of Smith, Fuller and Kobald teach the invention as claimed and discussed above.
Chen further teaches the solid fuel is a tube (Figure 2 – the solid fuel to the left of the inlet, 5, is a tube with a central bore) disposed concentrically within the combustion chamber (Figure 2 – the solid fuel and the combustion chamber share a central longitudinal axis and therefore are concentric), the face being an inner cylindrical face of the tube (Figure 2 – the face is an inner cylindrical face of the tube of the solid fuel), the regression direction being a radial direction relative to a longitudinal axis of the combustion chamber (Figure 2 – the solid fuel to the left of the inlet, 5, has a face that is a radially inner face defining a central bore through the solid fuel therefore the regression direction from the face is a radial direction; this is further acknowledged by Applicant in Applicant’s disclosure in Paragraph 0118).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kwok, Smith and Kobald.

Regarding Independent Claim 18, Chen teaches a rocket engine system (Title), comprising: an oxidizer source (Title – Column 3, Lines 8-16 – oxidizer is injected into a rocket system from an oxidizer source); a rocket engine (Figure 2) having a combustion chamber (12) extending along a longitudinal axis (Figure 2 – the combustion chamber, 12, extends along the central longitudinal axis), the combustion chamber having a chamber inlet (5) and a chamber outlet (Figure 2 – the outlet is the opening in the right side of the casing, 3, that connects to the nozzle) for outputting combustion gases (Figure 2 – Column 1, Lines 21-22 and Column 2, Lines 53-54 – the outlet is connected to a nozzle that ejects the combustion gases to the environment outside the combustion chamber to produce thrust); and a solid fuel (Figure 2 – the solid fuel, 4, to the left of the inlet, 5, is the solid fuel) within the combustion chamber (Figure 2 – the solid fuel is in the combustion chamber, 12 – See annotated figure below for clarification), the chamber inlet located axially between the solid fuel and the chamber outlet relative to the longitudinal axis (Figure 2 – the inlet is located axially between the solid fuel and the chamber outlet).

However, Kwon teaches a hybrid rocket engine system (Title) that has an oxidizer tank (Paragraph 0032 – the oxidizer is stored in a container/tank) containing a liquid oxidizer Paragraph 0032 – the oxidizer is stored in the oxidizer tank in a liquid form) with a catalyst (200/220) having an inlet (210) fluidly connected to the oxidizer tank (Paragraph 0038 – the inlet, 210, provides the liquid oxidizer from the tank to the catalyst therefore it is fluidly connected to the oxidizer tank) and an outlet (230); and a chamber (300) with a chamber inlet (Figure 3 – the opening immediately to the left of the fuel grain, 100, is a chamber inlet) fluidly connected to the outlet of the catalyst for receiving a catalyzed oxidizer  (Paragraph 0012 – the oxidizer provided to the combustion chamber via the chamber inlet is an oxidizer that has been catalytically decomposed and therefore is a catalyzed oxidizer thereby the chamber inlet is fluidly connected to the outlet of the catalyst)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chen by making the oxidizer source comprise an oxidizer tank containing a liquid oxidizer and incorporating a catalyst having an inlet fluidly connected to the oxidizer tank and an outlet; the chamber inlet fluidly connected to the outlet of the catalyst for receiving a catalyzed oxidizer, as taught by Kwon, in order to provide a system that is simplified since ignition and combustion are generated only by suppling of the oxidizer, and re-ignition is enabled since combustion is caused without an igniter, and quick ignition is possible (Kwon – Paragraph 0019).
Chen in view of Kwon do not teach the solid fuel having a viscosity that decreases in a regression direction.
However, Smith teaches a hybrid rocket engine (Column 1, Lines 11-14) with a solid fuel (24) where the solid fuel has differing characteristics varying along a regression direction based on the application of use (Figure 14 – Column 18, Lines 27-36 – the fuel grain has characteristics that vary radially with the different layers and the face defined by the center bore is a face of the solid grain and therefore the regression direction of the grain shown in Figure 14 is radially outward, which is the same direction of the varying fuel characteristics; this is acknowledged by the Applicant in Paragraph 00118 where a fuel grain with a center port has a radial regression direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a solid fuel having characteristics that vary therethrough along a regression direction, as taught by Smith, in order to provide a rocket motor that is simple in structure and adaptable to a wide range of applications (Column 2, Lines 32-34).
Chen in view of Kwon and Smith do not explicitly teach a viscosity that decreases in a regression direction.
However, Kobald teaches wherein the viscosity of a composition of fuel attributes to its regression rate/combustion characteristics (Abstract, Lines 5-6 and Page 1251, “Conclusions”, Column 1, Lines 3-9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chen in view of Kwon and Smith such that the viscosity decreasing in the regression direction in order to achieve the desired fuel grain characteristics for the desired application (Smith - Column 18, Lines 27-36) since the viscosity attributes to the regression rate/combustion characteristics of the fuel grain, as taught by Kobald, and in order to better predict the regression rate of the fuels by their viscosities (Kobald – Page 1245 – Abstract, Lines 9-10).

Regarding Claim 19, Chen in view of Kwon, Smith, and Kobald teach the invention as claimed and discussed above.
Chen further teaches the solid fuel is a tube (Figure 2 – the solid fuel, 4, to the left of the inlet, 5, is a tube with a central bore) disposed concentrically within the combustion chamber (Figure 2 – the solid fuel and the combustion chamber share a central longitudinal axis and therefore a disposed concentrically), the regression direction being a radial direction relative to a longitudinal axis of the combustion chamber (Figure 2 – the solid fuel to the left of the inlet, 5, has a face that is a radially inner face defining a central bore through the solid fuel therefore the regression direction from the face is a radial direction; this is further acknowledged by Applicant in Applicant’s disclosure in Paragraph 0118).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.

Applicant's arguments, to the extent possible, have been addressed in the body of the rejections at the appropriate locations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741